DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/20/2021 is acknowledged and has been accepted by the Examiner.  Claims 1-20 are pending in the application and have been examined.

Claims 1-20 are allowable in view of the amendment, arguments presented by the applicant in the amendment filed on 03/20/2021 and reasons stated in the Office action mailed on 12/24/2020.  In view of the above, all rejections of the pending claims as detailed in the Office action of 12/24/2020 have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886